Exhibit 10.1 SECOND AMENDMENT TO THE SUPPLY AGREEMENT This Second Amendment dated May 6, 2010 (“Second Amendment”), to the Supply Agreement by and between Dendreon Corporation, a corporation organized under the laws of the State of Delaware, and having a place of business at3005 First Avenue, Seattle, Washington 98121 (“DENDREON”), and Diosynth RTP Inc, acorporation organized under the laws of the State of Delaware and having a place of business at101 J. Morris Commons Lane, Morrisville, NC27560 (“DIOSYNTH”) dated December 22, 2005, as amended by the Settlement Agreement and Amendment to the Supply Agreement (the “Supply Agreement”). WITNESSETH: WHEREAS, the Parties entered into the Supply Agreement to undertake the manufacture and supply of the Ancillary Component (as defined in the Supply Agreement); WHEREAS, the Parties wish to amend the terms of the Supply Agreement to extend the Supply Agreement by five years. NOW, THEREFORE, in consideration of the mutual covenants and promises set forth herein, the parties agree as follows: 1. Unless otherwise defined herein, each of the capitalized terms used in this Second Amendment shall have the meaning ascribed in the Supply Agreement. 2.
